

THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS NOTE AND THE
COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE TUBE MEDIA CORP. THAT SUCH REGISTRATION IS NOT REQUIRED.


 

Principal Amount $100,000.00  
Issue Date: September 20, 2006

     
 
CONVERTIBLE NOTE


FOR VALUE RECEIVED, THE TUBE MEDIA CORP., a Delaware corporation (hereinafter
called "Borrower"), hereby promises to pay to Patrick LaPlatney located at 3000
Devonshire Place, Atlanta, Georgia 30327 (the "Holder") or order, without
demand, the sum of One Hundred Thousand Dollars ($100,000.00), with interest
accruing thereon, on December 31, 2006 (the "Maturity Date"), if not retired
sooner.


The following terms shall apply to this Note:


ARTICLE I


GENERAL PROVISIONS


1.1 Interest Rate. Interest shall accrue on this Note at the rate of 8% per
annum based on 365 day calendar year. Following the occurrence and during the
continuance of an Event of Default, which, if susceptible to cure is not cured
within ten (10) days, otherwise then from the first date of such occurrence, the
annual interest rate on this Note shall (subject to Section 4.7) be twelve
percent (12%) and calculated on a 365 day year.


1.2 Maturity Date. Subject to the right of the Holder with respect to its
conversion rights hereunder, all principal with interest accruing thereon is
otherwise due on December 31, 2006 (the "Maturity Date"); provided however, that
should the Borrower close a subsequent financing transaction of either debt or
equity in an amount exceeding $1,000,000 prior to the Maturity Date, then this
Note shall become due and payable in full at such closing of the subsequent
financing, inclusive of all interest


1.3 Conversion Privileges. The Conversion Privileges set forth in Article II
shall remain in full force and effect immediately from the occurrence of an
Event of Default as defined in Article III hereof and until the Note is paid in
full regardless of the subsequent cure of the Event of Default. The Note shall
be payable in full on the Maturity Date, unless previously converted into Common
Stock in accordance with Article II hereof.

--------------------------------------------------------------------------------



ARTICLE II


CONVERSION RIGHTS


The Holder shall have the right to convert the principal and any interest due
under this Note into Shares of the Borrower's Common Stock, $.0001 par value per
share (“Common Stock”) as set forth below.


2.1. Conversion into the Borrower's Common Stock.


(a) The Holder shall have the right from and after the date of the occurrence of
an Event of Default and then at any time until this Note is fully paid, to
convert any outstanding and unpaid principal portion of this Note, and accrued
interest, at the election of the Holder (the date of giving of such notice of
conversion being a "Conversion Date") into fully paid and nonassessable shares
of Common Stock as such stock exists on the date of issuance of this Note, or
any shares of capital stock of Borrower into which such Common Stock shall
hereafter be changed or reclassified, at the conversion price as defined in
Section 2.1(b) hereof (the "Conversion Price"), determined as provided herein.
Upon delivery to the Borrower of a completed Notice of Conversion, a form of
which is annexed hereto, Borrower shall issue and deliver to the Holder within
three (3) business days after the Conversion Date (such third day being the
“Delivery Date”) that number of shares of Common Stock for the portion of the
Note converted in accordance with the foregoing. At the election of the Holder,
the Borrower will deliver accrued but unpaid interest on the Note, if any,
through the Conversion Date directly to the Holder on or before the Delivery
Date (as defined in the Subscription Agreement). The number of shares of Common
Stock to be issued upon each conversion of this Note shall be determined by
dividing that portion of the principal of the Note and interest, if any, to be
converted, by the Conversion Price.


(b)  Subject to adjustment as provided in Section 2.1(c) hereof, the Conversion
Price per share shall be $2.25 (“Conversion Price).


(c)  The Conversion Price and number and kind of shares or other securities to
be issued upon conversion determined pursuant to Section 2.1(a), shall be
subject to adjustment from time to time upon the happening of certain events
while this conversion right remains outstanding, as follows:


A. Merger, Sale of Assets, etc. If the Borrower at any time shall consolidate
with or merge into or sell or convey all or substantially all its assets to any
other corporation, this Note, as to the unpaid principal portion thereof and
accrued interest thereon, shall thereafter be deemed to evidence the right to
purchase such number and kind of shares or other securities and property as
would have been issuable or distributable on account of such consolidation,
merger, sale or conveyance, upon or with respect to the securities subject to
the conversion or purchase right immediately prior to such consolidation,
merger, sale or conveyance. The foregoing provision shall similarly apply to
successive transactions of a similar nature by any such successor or purchaser.
Without limiting the generality of the foregoing, the anti-dilution provisions
of this Section shall apply to such securities of such successor or purchaser
after any such consolidation, merger, sale or conveyance.


B. Reclassification, etc. If the Borrower at any time shall, by reclassification
or otherwise, change the Common Stock into the same or a different number of
securities of any class or classes that may be issued or outstanding, this Note,
as to the unpaid principal portion thereof and accrued interest thereon, shall
thereafter be deemed to evidence the right to purchase an adjusted number of
such securities and kind of securities as would have been issuable as the result
of such change with respect to the Common Stock immediately prior to such
reclassification or other change.


2

--------------------------------------------------------------------------------


C. Stock Splits, Combinations and Dividends. If the shares of Common Stock are
subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock in shares of Common Stock,
the Conversion Price shall be proportionately reduced in case of subdivision of
shares or stock dividend or proportionately increased in the case of combination
of shares, in each such case by the ratio which the total number of shares of
Common Stock outstanding immediately after such event bears to the total number
of shares of Common Stock outstanding immediately prior to such event..
 
(d) Whenever the Conversion Price is adjusted pursuant to Section 2.1(c) above,
the Borrower shall promptly mail to the Holder a notice setting forth the
Conversion Price after such adjustment and setting forth a statement of the
facts requiring such adjustment.


2.2 Method of Conversion. This Note may be converted by the Holder in whole or
in part as described in Section 2.1(a) hereof and the Subscription Agreement.
Upon partial conversion of this Note, a new Note containing the same date and
provisions of this Note shall, at the request of the Holder, be issued by the
Borrower to the Holder for the principal balance of this Note and interest which
shall not have been converted or paid.


2.3 Maximum Conversion. The Holder shall not be entitled to convert on a
Conversion Date that amount of the Note in connection with that number of shares
of Common Stock which would be in excess of the sum of (i) the number of shares
of Common Stock beneficially owned by the Holder and its affiliates on a
Conversion Date, (ii) any Common Stock issuable in connection with the
unconverted portion of the Note, and (iii) the number of shares of Common Stock
issuable upon the conversion of the Note with respect to which the determination
of this provision is being made on a Conversion Date, which would result in
beneficial ownership by the Holder and its affiliates of more than 4.99% of the
outstanding shares of Common Stock of the Borrower on such Conversion Date. For
the purposes of the provision to the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder. Subject to
the foregoing, the Holder shall not be limited to aggregate conversions of only
4.99% and aggregate conversion by the Holder may exceed 4.99%. The Holder shall
have the authority and obligation to determine whether the restriction contained
in this Section 2.3 will limit any conversion hereunder and to the extent that
the Holder determines that the limitation contained in this Section applies, the
determination of which portion of the Notes are convertible shall be the
responsibility and obligation of the Holder. The Holder may waive the conversion
limitation described in this Section 2.3, in whole or in part, upon and
effective after 61 days prior written notice to the Borrower to increase such
percentage to up to 9.99%.
 
ARTICLE III


EVENT OF DEFAULT


The occurrence of any of the following events of default ("Event of Default")
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:


3.1 Failure to Pay Principal or Interest. The Borrower fails to pay any
installment of principal, interest or other sum due under this Note when due and
such failure continues for a period of ten (10) days after the due date. The ten
(10) day period described in this Section 3.1 is the same ten (10) day period
described in Section 1.1 hereof.


3

--------------------------------------------------------------------------------


3.2 Breach of Covenant. The Borrower breaches any material covenant of this Note
in any material respect and such breach, if subject to cure, continues for a
period of ten (10) business days after written notice to the Borrower from the
Holder.


3.3 Breach of Representations and Warranties. Any material representation or
warranty of the Borrower made herein, or in any agreement, statement or
certificate given in writing pursuant hereto or in connection therewith shall be
false or misleading in any material respect as of the date made and the Closing
Date, and would otherwise have a material adverse effect on the Borrower.


3.4 Receiver or Trustee. The Borrower shall make an assignment for the benefit
of creditors, or apply for or consent to the appointment of a receiver or
trustee for it or for a substantial part of its property or business; or such a
receiver or trustee shall otherwise be appointed.


3.5 Judgments. Any money judgment, writ or similar final process shall be
entered or filed against Borrower or any of its property or other assets for
more than $500,000, and shall remain unvacated, unbonded or unstayed for a
period of forty-five (45) days.


3.6 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower and if instituted against
Borrower are not dismissed within 45 days of initiation.


3.7  Delisting. Delisting of the Common Stock from any Principal Market; failure
to comply with the requirements for continued listing on a Principal Market for
a period of seven consecutive trading days; or notification from a Principal
Market that the Borrower is not in compliance with the conditions for such
continued listing on such Principal Market.


3.8 Non-Payment. A default by the Borrower under any one or more obligations in
an aggregate monetary amount in excess of $500,000 for more than twenty days
after the due date, unless the Borrower is contesting the validity of such
obligation in good faith.


3.9 Stop Trade. An SEC or judicial stop trade order or Principal Market trading
suspension that lasts for five or more consecutive trading days.


3.10 Failure to Deliver Common Stock or Replacement Note. Borrower's failure to
timely deliver Common Stock to the Holder pursuant to and in the form required
by this Note or, if required, a replacement Note.


3.11 Reservation Default. Failure by the Borrower to have reserved for issuance
upon conversion of the Note the amount of Common stock as set forth in this
Note.


4

--------------------------------------------------------------------------------


ARTICLE IV
 
HOLDER REPRESENTATIONS


Holder hereby represents and warrants to and agrees with the Company only as to
such Holder that:


(a) Information on Company. The Holder has been furnished with or has had access
at the EDGAR Website of the Commission to the Company's Form 10-KSB for the year
ended December 31, 2005 and all periodic reports filed with the Commission
thereafter not later than five days before the Closing Date (hereinafter
referred to as the "Reports"). In addition, the Holder has received in writing
from the Company such other information concerning its operations, financial
condition and other matters as the Holder has requested in writing (such other
information is collectively, the "Other Written Information"), and considered
all factors the Holder deems material in deciding on the advisability of
investing in the Securities.


(b) Information on Holder. The Holder is, and will be at the time of the
conversion of the Notes, an "accredited investor", as such term is defined in
Regulation D promulgated by the Commission under the 1933 Act, is experienced in
investments and business matters, has made investments of a speculative nature
and has purchased securities of United States publicly-owned companies in
private placements in the past and, with its representatives, has such knowledge
and experience in financial, tax and other business matters as to enable the
Holder to utilize the information made available by the Company to evaluate the
merits and risks of and to make an informed investment decision with respect to
the proposed purchase, which represents a speculative investment. The Holder has
the authority and is duly and legally qualified to purchase and own the
Securities. The Holder is able to bear the risk of such investment for an
indefinite period and to afford a complete loss thereof. The information set
forth on the signature page hereto regarding the Holder is accurate.


(c) Purchase of Notes. On the Closing Date, the Holder will purchase the Notes
as principal for its own account for investment only and not with a view toward,
or for resale in connection with, the public sale or any distribution thereof,
but Holder does not agree to hold the Notes and Warrants for any minimum amount
of time.


(d) Compliance with Securities Act. The Holder understands and agrees that the
Securities have not been registered under the 1933 Act or any applicable state
securities laws, by reason of their issuance in a transaction that does not
require registration under the 1933 Act (based in part on the accuracy of the
representations and warranties of Holder contained herein), and that such
Securities must be held indefinitely unless a subsequent disposition is
registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration. Notwithstanding anything to the contrary
contained in this Agreement, such Holder may transfer (without restriction and
without the need for an opinion of counsel) the Securities to its Affiliates (as
defined below) provided that each such Affiliate is an “accredited investor”
under Regulation D and such Affiliate agrees to be bound by the terms and
conditions of this Agreement. For the purposes of this Agreement, an “Affiliate”
of any person or entity means any other person or entity directly or indirectly
controlling, controlled by or under direct or indirect common control with such
person or entity. Affiliate when employed in connection with the Company
includes each Subsidiary [as defined in Section 5(a)] of the Company. For
purposes of this definition, “control” means the power to direct the management
and policies of such person or firm, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise.
 
(e) Shares Legend. The Shares shall bear the following or similar legend:
 
5

--------------------------------------------------------------------------------


"THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THESE SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE TUBE MEDIA CORP. THAT SUCH
REGISTRATION IS NOT REQUIRED."
 


(f) Note Legend. The Note shall bear the following legend:
 
"THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS NOTE AND THE
COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE TUBE MEDIA CORP. THAT SUCH REGISTRATION IS NOT REQUIRED."
 
(g) Communication of Offer. The offer to sell the Securities was directly
communicated to the Holder by the Company. At no time was the Holder presented
with or solicited by any leaflet, newspaper or magazine article, radio or
television advertisement, or any other form of general advertising or solicited
or invited to attend a promotional meeting otherwise than in connection and
concurrently with such communicated offer.
 
(h) Authority; Enforceability. This Agreement and other agreements delivered
together with this Agreement or in connection herewith have been duly
authorized, executed and delivered by the Holder and are valid and binding
agreements enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity; and Holder has full corporate power and
authority necessary to enter into this Agreement and such other agreements and
to perform its obligations hereunder and under all other agreements entered into
by the Holder relating hereto.


(i) No Governmental Review. Holder understands that no United States federal or
state agency or any other governmental or state agency has passed on or made
recommendations or endorsement of the Securities or the suitability of the
investment in the Securities nor have such authorities passed upon or endorsed
the merits of the offering of the Securities.


(j) Correctness of Representations. Holder represents as that the foregoing
representations and warranties are true and correct as of the date hereof and,
unless a Holder otherwise notifies the Company prior to the Closing Date shall
be true and correct as of the Closing Date.


(k) Survival. The foregoing representations and warranties shall survive the
Closing Date until three years after the Closing Date.


6

--------------------------------------------------------------------------------


ARTICLE V
 
MISCELLANEOUS


5.1 Failure or Indulgence Not Waiver. No failure or delay on the part of Holder
hereof in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.


5.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Borrower to: The Tube Media Corp., 1451
West Cypress Creek Road, Ft. Lauderdale, FL 33309, Attn: David Levy, telecopier:
954-714-8500, with a copy by telecopier only to: Blank Rome LLP, 1200 N. Federal
Highway, Suite 417, Boca Raton, FL 33432, Attn: Bruce C. Rosetto, Esq.,
telecopier: (561) 417-8186, and (ii) if to the Holder, to the name, address and
telecopy number set forth on the front page of this Note.


5.3 Amendment Provision. The term "Note" and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.


5.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.


5.5 Cost of Collection. If default is made in the payment of this Note, Borrower
shall pay the Holder hereof reasonable costs of collection, including reasonable
attorneys' fees.


5.6 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Florida. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of Florida or in the federal courts
located in the state of Florida. Both parties and the individual signing this
Agreement on behalf of the Borrower agree to submit to the jurisdiction of such
courts. The prevailing party shall be entitled to recover from the other party
its reasonable attorney's fees and costs.


5.7 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.


7

--------------------------------------------------------------------------------


5.8 Shareholder Status. The Holder shall not have rights as a shareholder of the
Borrower with respect to unconverted portions of this Note. However, the Holder
will have all the rights of a shareholder of the Borrower with respect to the
shares of Common Stock to be received by Holder after delivery by the Holder of
a Conversion Notice to the Borrower.




[THIS SPACE INTENTIONALLY LEFT BLANK]




 
 
 
 
 
 
 

 
8

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the 20th day of September, 2006.
 
 

        THE TUBE MEDIA CORP.  
   
   
    By:   /s/ Celestine F. Spoden  

--------------------------------------------------------------------------------

Name: Celestine F. Spoden   Title: Chief Financial Officer

WITNESS:

 
/s/ Deborah Ely
Deborah Ely
 
 
9

--------------------------------------------------------------------------------


NOTICE OF CONVERSION
 


(To be executed by the Registered Holder in order to convert the Note)




The undersigned hereby elects to convert $_________ of the principal and
$_________ of the interest due on the Note issued by The Tube Media Corp. on
September 20, 2006 into Shares of Common Stock of The Tube Media Corp. (the
"Borrower") according to the conditions set forth in such Note, as of the date
written below.





Date of Conversion:           Conversion Price:            Shares To Be
Delivered:           Signature:           Print Name:           Address:        
 

 

 
10

--------------------------------------------------------------------------------


 